Exhibit 10.2

[AMENDED AND RESTATED]

CHANGE IN CONTROL AGREEMENT

THIS [AMENDED AND RESTATED] CHANGE IN CONTROL AGREEMENT dated as of [    ] (this
“Agreement”), is made by and between The Hain Celestial Group, Inc., a Delaware
corporation having its principal offices at 58 South Service Road, Melville, NY
11747 (the “Company”), and [    ] (the “Executive”).

WHEREAS, the Company considers it essential to the best interest of its
shareholders to foster the continued employment of key executive management
personnel; and

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined below) of the Company exists from time to time and that such
possibility, and the uncertainty, instability and questions which it may raise
for and among key executive management personnel, may result in the premature
departure or significant distraction of such management personnel to the
material detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce, focus and encourage the continued attention and dedication of key
members of the executive management of the Company and its subsidiaries,
including (without limitation) the Executive, to their assigned duties without
distraction in the face of potentially disturbing or unsettling circumstances
arising from the possibility of a Change in Control of the Company[; and

WHEREAS, the Executive and the Company previously have entered into a Change in
Control Agreement (the “Prior Agreement”); and

WHEREAS, the Executive and the Company desire to amend and restate in its
entirety the Prior Agreement to comply with the final Treasury Regulations under
Section 409A of the Internal Revenue Code of 1986, as amended].

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms have the
meanings set forth below:

1.1 “Annual Base Salary” shall mean the Executive’s rate of regular base annual
compensation prior to any reduction under a salary reduction agreement pursuant
to section 401(k) or section 125 of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”), and shall not include (without
limitation) cost of living allowances, fees, retainers, reimbursements, bonuses,
incentive awards, prizes or similar payments.



--------------------------------------------------------------------------------

1.2 “Cause” for termination by the Company or any subsidiary of the Executive’s
employment, after any Change in Control, shall mean (i) the willful and
continued failure by the Executive to substantially perform the Executive’s
duties with the Company, or a subsidiary of the Company, as such duties may
reasonably be defined from time to time by the Board (or a duly designated and
authorized committee thereof), or to abide by the reasonable written policies of
the Company or of the Executive’s primary employer (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination by the Executive for Good Reason pursuant to Section 4.1) after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties or has not abided by any reasonable written policies, or (ii) the
continued and willful engaging by the Executive in conduct which is demonstrably
and materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive’s part shall be deemed “willful” unless done,
or omitted to be done, by the Executive in bad faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interests of
the Company or its subsidiaries.

1.3 “Change in Control” shall mean and be deemed to have occurred if:

(i) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of 50% or more of the combined voting power of the then
outstanding Voting Stock of the Company; provided, however, that for purposes of
this Section 1.3(i), the following acquisitions shall not constitute a Change of
Control: (A) any issuance of Voting Stock of the Company directly from the
Company that is approved by the Incumbent Board (as defined below), (B) any
acquisition by the Company of Voting Stock of the Company or (C) any acquisition
of Voting Stock of the Company by any Person pursuant to a Business Combination
(as defined below) that complies with clauses (A), (B) and (C) of
Section 1.3(iii) below; or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a member of the Board (a
“Director”) subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the Directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be deemed to have been a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a-11 of the Exchange Act) with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(iii) consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company, or other
transaction

 

2



--------------------------------------------------------------------------------

(each, a “Business Combination”), unless, in each case, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, (B) no Person (other than the Company or such entity
resulting from such Business Combination beneficially owns, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
and (C) at least a majority of the members of the board of directors of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

(iv) the stockholders of the Company approve (a) the sale or disposition by the
Company (other than to a subsidiary of the Company) of all or substantially all
of the assets of the Company, or (b) a complete liquidation or dissolution of
the Company.

1.4 “Company” shall mean The Hain Celestial Group, Inc. and any successor to its
business and/or assets which assumes (either expressly, by operation of law or
otherwise) and/or agrees to perform this Agreement by operation of law or
otherwise (except in determining, under Section 1.3 hereof, whether or not any
Change in Control of the Company has occurred in connection with such
succession).

1.5 “Disability” shall mean and be deemed the reason for the termination by the
Executive of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties for a period of
three (3) consecutive months.

1.6 “Good Reason” for termination by the Executive of the Executive’s employment
in connection with or as a result of any Change in Control shall mean the
occurrence (without the Executive’s prior express written consent) of any one of
the following acts, or failures to act, unless, in the case of any act or
failure to act described in clauses (i), (iv), (v) or (vi) below, such act or
failure to act is corrected by the Company or any subsidiary prior to the Date
of Termination specified in the Notice of Termination given in respect thereof:

(i) the assignment to the Executive of any duties or responsibilities
inconsistent with the Executive’s most significant position(s) (including
without limitation status, offices, titles and reporting
responsibilities/rights) as an executive officer of the Company and/or a
subsidiary held during the one hundred eighty (180) day period immediately
preceding any related Potential Change in Control, or a substantial adverse
alteration of the Executive’s position or title(s) with the Company or any
subsidiary or in the nature of such status, offices, titles and reporting
responsibilities/rights;

 

3



--------------------------------------------------------------------------------

(ii) a reduction in the Executive’s Annual Base Salary as in effect on the date
of this Agreement or as the same may be increased at any time thereafter and
from time to time;

(iii) the relocation of the Company’s principal executive offices to a location
more than thirty (30) miles from its location on the date of this Agreement (or,
if different, more than thirty (30) miles from where such offices are located
immediately prior to any Potential Change of Control) or the Company’s requiring
the Executive to be based anywhere other than the location where the Executive
is performing his duties immediately prior to any Potential Change in Control,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s business travel obligations as of the date of
the Potential Change in Control;

(iv) any failure by the Company to comply with any of the provisions of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(v) the failure by the Company or a subsidiary to continue in effect any pension
benefit or incentive or deferred compensation plan in which the Executive
participates immediately prior to any Potential Change in Control which is
material to the Executive’s total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan or arrangement) has been
made with respect to such plan, or the failure by the Company or a subsidiary to
continue the Executive’s participation therein (or in such substitute or
alternative plan or arrangement) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of the Executive’s
participation relative to other participants, as existed at the time of the
Potential Change in Control;

(vi) the failure by the Company or a subsidiary to continue to provide the
Executive with health and welfare benefits substantially similar to those
enjoyed by the Executive under any of the Company’s or a subsidiary’s
retirement, life insurance, medical, health and accident, or disability or
similar plans in which the Executive was participating at the time of any
Potential Change in Control, the taking of any action by the Company or a
subsidiary which would directly or indirectly materially reduce any of such
benefits or deprive the Executive of any material fringe benefit enjoyed by the
Executive at the time of the Potential Change in Control, or the failure by the
Company or a subsidiary to provide the Executive with the number of paid
vacation days to which the Executive is entitled in accordance with the Company
or a subsidiary’s normal vacation policy in effect at the time of the Potential
Change in Control;

(vii) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 4.1; and/or

(viii) a termination by the Executive of his employment for any reason during
the Window Period.

 

4



--------------------------------------------------------------------------------

1.7 “Person” shall have the meaning ascribed thereto in Section 3(a)(9) of the
Exchange Act, as modified, applied and used in Sections 13(d) and 14(d) thereof;
provided, however, a Person shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries (in its capacity
as such), (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation or other entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same character and proportions as their ownership of stock of the Company.

1.8 “Potential Change in Control” shall mean and be deemed to have occurred if:

(i) the Company enters into an agreement the consummation of which would result
in the occurrence of a Change in Control;

(ii) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred; and/or

(iii) any Person becomes, after the date hereof, the Beneficial Owner, directly
or indirectly, of securities of the Company representing twenty five percent
(25%) or more of the combined voting power of the Company’s then outstanding
securities, or any Person increases such Person’s beneficial ownership of such
securities by five (5) percentage points or more over the percentage so owned by
such Person on the date hereof.

1.9 “Voting Power” means securities entitled to vote generally in the election
of directors.

1.10 “Window Period” shall mean the thirteen (13) month period following a
Change in Control.

2. Term of this Agreement. This Agreement shall commence on the date hereof and
shall continue in effect as long as the Executive is employed by the Company,
provided, however, that if (i) a Change in Control shall have occurred during
the Executive’s employment with the Company, this Agreement shall continue in
effect until the termination of the applicable Window Period, or (ii) if a
Potential Change in Control shall have occurred during the Executive’s
employment with the Company, this Agreement shall continue in effect until one
(1) year after the Executive’s termination of employment with the Company (the
“Term”).

3. Severance Payments.

3.1 Severance. The Company shall pay the Executive the payments described in
Section 3.1.1 and 3.1.2 (the “Severance Payments”) upon the termination of the
Executive’s employment with the Company during the Window Period (including, but
not limited to, the Executive’s termination of employment for Good Reason, death
or Disability), unless such termination is (i) by the Company for Cause, or
(ii) by the Executive without Good Reason. In addition, the Executive’s
employment shall be deemed to have been terminated immediately following a
Change in Control by the Company without Cause or by the Executive for Good
Reason if (a) the Executive reasonably demonstrates that the Executive’s
employment was

 

5



--------------------------------------------------------------------------------

terminated prior to a Change in Control without Cause (1) at the request of a
Person who has entered into an agreement with the Company the consummation of
which will constitute a Change in Control (or who has taken other steps
reasonably calculated to effect a Change in Control) or (2) otherwise in
connection with, as a result of or in anticipation of a Change in Control,
(b) the Executive terminates his employment for Good Reason prior to a Change in
Control and the Executive reasonably demonstrates that the circumstance(s) or
event(s) which constitute such Good Reason occurred (1) at the request of such
Person or (2) otherwise in connection with, as a result of or in anticipation of
a Change in Control, or (c) the Executive dies or is terminated due to
Disability, in each case, after the occurrence of a Potential Change in Control
and related Change in Control actually occurs within one (1) year after the Date
of Termination or the date of death, as the case may be. The Executive’s right
to terminate the Executive’s employment for Good Reason shall not be affected by
the Executive’s incapacity due to physical or mental illness. The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

3.1.1 In lieu of any further salary and bonus payments to the Executive for
periods subsequent to the Date of Termination, the Company shall pay to the
Executive (i) a lump sum severance payment in cash equal to (x) [    ]1 times
the highest Annual Base Salary paid or payable to the Executive during the
thirty-six (36) month period immediately preceding the month in which the Change
in Control occurs, and (y) [    ] times the highest annual bonus amount paid or
payable to the Executive during the thirty-six (36) month period immediately
preceding the month in which the change in control occurs, and (ii) all unpaid
accrued vacation through the Date of Termination in accordance with the
Company’s plans and practices in effect immediately prior to the Change in
Control, provided that such unpaid vacation has been accrued on the books and
records of the Company prior to the Date of Termination.

3.1.2 After the Date of Termination, the Company shall continue to provide the
Executive and/or the Executive’s dependents, as the case may be, with (i) life,
disability, accident and health insurance benefits (“Benefits Coverage”)
substantially similar to those which the Executive and/or the Executive’s
dependents is receiving immediately prior to any related Potential Change in
Control or the receipt of the Notice of Termination (without giving effect to
any reduction in such benefits subsequent to a Change in Control which reduction
constitutes Good Reason), whichever is greater, until the earlier to occur of
such time as the Executive is provided with substantially comparable Benefits
Coverage with a new employer or [    ] months; (ii) the automobile allowance,
gas and other automobile benefits the Executive was receiving immediately prior
to any related Potential Change in Control or the receipt of the Notice of
Termination (without giving effect to any reduction in such benefits subsequent
to a Change in Control which reduction constitutes Good Reason), whichever is
greater, for a period of twelve (12) months; and (iii) outplacement services,
the scope and provider of which shall be selected by the Executive with the cost
of such services and related expenses borne by the Company, subject to the
submission of reasonable documentation in accordance with the Company’s standard
practice to substantiate expenses.

 

1 The blanks on this page will be for 1, 2 or 3 years, depending on the
employee.

 

6



--------------------------------------------------------------------------------

3.1.3 During the term of this Agreement and through the period of [    ] months
following the Date of Termination, all benefits under any pension or retirement
plans, employees stock ownership plan or any other plan or agreement relating to
retirement benefits (“Retirement Benefits”) in which the Executive participates
shall continue to accrue to the Executive, crediting of service all Retirement
Benefits provided to the Executive as a fully vested participant under any such
plan or agreement relating to retirement benefits. No contributions shall be
required to be made by the Executive to any plan providing for employee
contributions following the Date of Termination. To the extent that the amount
of any Retirement Benefits are or would be payable from a nonqualified plan, the
Company shall, as soon as practicable following the Date of Termination (but in
no event later than the 30th day after the Date of Termination), pay directly to
the Executive in one lump sum, cash in an amount equal to the additional
benefits that would have been provided had such accrual or crediting been taken
into account in calculating such Retirement Benefits. Such lump sum payment
shall be calculated as provided in the relevant plan and, in the case of a
defined contribution plan, shall include an amount equal to the gross amount of
the maximum employer contributions.

3.1.4 Any outstanding options to purchase common stock of the Company held by
the Executive prior to the Date of Termination under an existing stock option
plan maintained by the Company shall immediately vest and become exerciseable in
full as of the Date of Termination.

3.2 Special Reimbursement. In the event that the Executive becomes entitled to
the Severance Payments, if any payment or benefit paid or payable, or received
or to be received, by or on behalf of the Executive in connection with a Change
in Control or the termination of the Executive’s employment, whether any such
payments or benefits are pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any of its subsidiaries, any
Person, or otherwise (the “Total Payments”), will or would be subject to the
excise tax imposed under section 4999 of the Code (the “Excise Tax”), the
Company shall pay to the Executive an additional amount (the “Gross-Up Payment”)
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and any Excise Tax imposed upon or attributable to the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Total Payments.

3.2.1 For purposes of determining whether any of the Total Payments will be
subject of the Excise Tax and the amount of such Excise Tax, (i) the Total
Payments shall be treated as “parachute payments” within the meaning of section
280G(b)(2) of the Code, and all “excess parachute payments” within the meaning
of section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel (delivered to the Executive) selected by
the Company and reasonably acceptable to the Executive such Total Payments (in
whole or in part) (a) do not constitute parachute payments, including (without
limitation) by reason of section 280G(b)(4)(A) of the Code, (b) such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered, within the meaning of section

 

7



--------------------------------------------------------------------------------

280G(b)(4)(B) of the Code, or (c) are otherwise not subject to the Excise Tax,
and (ii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of sections 280G(d)(3) and (4) of the Code.

3.2.2 In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of termination of the
Executive’s employment, the Executive shall repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction plus interest on
the amount of such repayment at the rate provided in section 1274(b)(2)(B) of
the Code. In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder at the time of the termination of the Executive’s
employment (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) at the time that the amount of such excess is finally determined. The
Executive and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of any such subsequent liability for Excise Tax with respect
to the Severance Payments.

3.3 Date of Payment. The payment provided for in Section 3.1.1 and Section 3.2
hereof shall be made not later than the thirtieth (30th) day after the Date of
Termination. At the time that payments are made under this Section 3.3, the
Company shall provide the Executive with a detailed written statement setting
forth the manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from outside counsel, auditors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement). All
payments pursuant to this Section must be made by the end of the taxable year
next following the Executive’s taxable year in which the Executive remits any
taxes associated with the provisions of this Section.

3.4 Legal Costs. The Company shall also reimburse the Executive for all legal
fees and expenses incurred in good faith by the Executive as a result of any
dispute with any party (including, but not limited to, the Company and/or any
affiliate of the Company) regarding the payment of any benefit provided for in
this Agreement (including, but not limited to, all such fees and expenses
incurred in disputing any termination or in seeking in good faith to obtain or
enforce any benefit or right provided by this Agreement or in connection with
any tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code), plus in each case interest on any delayed payment at
the applicable Federal rate provided for in section 7872(f)(2)(A) of the Code.
Such payments shall be made within five (5) business days after delivery of the
Executive’s written requests for payment accompanied by such evidence of fees
and expenses incurred as the Company reasonably may require.

3.5 Employment Agreement. The payment to the Executive of the Severance Payments
provided for in Section 3.1 shall be in lieu of any severance payable to the
Executive under the terms of any other employment agreement in effect on the
Date of Termination. Except as provided in the preceding sentence, this
Agreement is not intended to and shall not modify or supersede any such
employment agreement or other contract or arrangement between the Executive and
the Company in effect from time to time.

 

8



--------------------------------------------------------------------------------

4. Termination Procedures and Compensation During Dispute.

4.1 Notice of Termination. Any purported termination of the Executive’s
employment with the Company (other than by reason of death) during the Window
Period shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 7 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment with the Company
under the provision so indicated. Further, a Notice of Termination for Cause is
required to include a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board in
the form and in the manner specified in Section 1.3 of this Agreement. For
purposes of this Agreement, any purported termination not effected in accordance
with the Section 4.1 shall not be considered effective.

4.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment during the Window Period, shall mean
(i) if the Executive’s employment is terminated for Disability, fifteen
(15) days after Notice of Termination is given, and (ii) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a termination by the Company, shall not be
less than thirty (30) days and not more than forty-five (45) days (except in the
case of a termination for Cause) and, in the case of a termination by the
Executive, shall not be less than fifteen (15) days nor more than thirty
(30) days, respectively, after the date on which such Notice of Termination is
given).

4.3 Dispute Concerning Termination. If within fifteen (15) days after any Notice
of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 4.3), the party receiving such Notice
of Termination notifies the other party in writing that a dispute exists
concerning the termination, the Date of Termination shall be the date on which
the dispute is finally resolved in accordance with Section 4.4; provided,
however, that the Date of Termination shall be extended by a notice of dispute
only if the basis for such notice is reasonable, such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence.

4.4 Alternative Dispute Resolution Including Arbitration. If a dispute arises
out of or related to this Agreement, the Company and the Executive agree that
they shall first seek to resolve any dispute by negotiation. If the dispute has
not been resolved within thirty (30) days after the date a party hereto provides
notice of dispute to the other party in accordance with Section 4.3, either
party may initiate mediation of the dispute by sending the other party a written
request dispute be mediated. The parties shall mediate the dispute before a
neutral, third party mediator (if a mutually agreeable mediator cannot be
identified, one shall be appointed by the American Arbitration Association)
selected by the mutual agreement of both parties within thirty (30) days after
the date of written request for mediation. If the dispute has not been resolved
within sixty (60) days after the original notice of a dispute or within thirty
(30) days after the

 

9



--------------------------------------------------------------------------------

date of the request for mediation, whichever is the later, then either party may
proceed to binding arbitration before a panel of three independent arbitrators
selected from a list made available by the American Arbitration Association. The
mediator shall not serve as an arbitrator. The arbitration shall be governed by
the current arbitration rules of the American Arbitration Association or its
successors. Any mediation or arbitration commenced pursuant to this Section 4.4
shall be conducted in the metropolitan area of New York, New York.
Notwithstanding any provisions in such rules to the contrary, the arbitrators
shall issue findings of fact and conclusions of law, and an award, within 15
days of the date of the hearing unless the parties otherwise agree.

4.5 Compensation During Dispute. If a purported termination occurs during the
Window Period, and such termination is disputed in accordance with Section 4.3
above, the Company shall continue to pay the Executive the full compensation
(including without limitation Annual Base Salary and Target Bonus) in effect at
the time of any related Potential Change in Control or when the notice giving
rise to the dispute was given (whichever is greater) and continue the Executive
as a participant in all compensation, incentive, pension and welfare benefit and
insurance plans in which the Executive was participating at the time of any
Potential Change in Control or when the notice giving rise to the dispute was
given, whichever is greater, until the dispute is finally resolved in accordance
with Sections 4.3 and 4.4 hereof. Amounts paid under this Section 4.5 are in
addition to all other amounts due under this Agreement and shall not be offset
against or reduce any other amounts due under this Agreement or any other plan,
agreement or arrangement.

5. Code Section 409A Compliance

5.1 Code Section 409A Generally. If the Company determines in good faith that
any provision of this Agreement would cause the Executive to incur an additional
tax, penalty, or interest under Section 409A of the Code, the Company and the
Executive shall use reasonable efforts to reform such provision, if possible, in
a mutually agreeable fashion to maintain to the maximum extent practicable the
original intent of the applicable provision without violating the provisions of
Section 409A of the Code or causing the imposition of such additional tax,
penalty, or interest under Section 409A of the Code. The preceding provisions,
however, shall not be construed as a guarantee by the Company of any particular
tax effect to Executive under this Agreement. The Company shall not be liable to
Executive for any payment made under this Agreement that is determined to result
in an additional tax, penalty, or interest under Section 409A of the Code, nor
for reporting in good faith any payment made under this Agreement as an amount
includible in gross income under Section 409A of the Code.

5.2 Installment Payments. For purposes of Section 409A of the Code, the right to
a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments.

5.3 Reimbursements. With respect to any reimbursement of expenses of, or any
provision of in-kind benefits to, the Executive, as specified under this
Agreement, such reimbursement of expenses or provision of in-kind benefits shall
be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the

 

10



--------------------------------------------------------------------------------

amount of in-kind benefits provided in any other taxable year, except for any
medical reimbursement arrangement providing for the reimbursement of expenses
referred to in Section 105(b) of the Code; (2) the reimbursement of an eligible
expense shall be made no later than the end of the year after the year in which
such expense was incurred; and (3) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

5.4 Separation from Service. “Termination of employment,” “resignation,” or
words of similar import, as used in this Agreement mean, for purposes of any
payments under this Agreement that are payments of deferred compensation subject
to Section 409A of the Code, the Executive’s “separation from service” as
defined in Section 409A of the Code.

5.5 Specified Employee. If a payment obligation under this Agreement arises on
account of the Executive’s separation from service while the Executive is a
“specified employee” (as defined under Section 409A of the Code and determined
in good faith by the Compensation Committee), any payment of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation Sections
1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such separation from service shall accrue with interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
the appointment of the personal representative or executor of the Executive’s
estate following his death. For purposes of the preceding sentence, interest
shall accrue at the prime rate of interest published in the northeast edition of
The Wall Street Journal on the date of Executive’s separation from service.

6. No Mitigation. The Company agrees that, if the Executive’s employment is
terminated during the Window Period, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 3 or Section 4.5. Further, the
amount of any payment or benefit provided for in Section 3 or Section 4.5 shall
not be reduced by any compensation earned by the Executive as a result of
employment by another employer, by retirement benefits, or offset against any
amount claimed to be owed by the Executive to the Company or any of its
subsidiaries, or otherwise.

7. Successors; Binding Agreement.

7.1 Successors. In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive’s employment for Good
Reason during the Window Period, except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.

 

11



--------------------------------------------------------------------------------

7.2 Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the term of this
Agreement to the executors, personal representatives or administrators of the
Executive’s estate.

8. Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

 

   To the Company:      

Irwin D. Simon

The Hain Celestial Group, Inc.

58 South Service Road

Melville, New York 11747

Attention: Chairman of the Board and

Chief Executive Officer

      With a copy to:      

Roger Meltzer, Esq.

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

      To the Executive:      

[                    ]

[                    ]

[                    ]

  

9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement, and this Agreement
supersedes any prior agreements [(including the Prior Agreement)] between the
Company and the Executive relating to the subject matter hereof. The validity,
interpretation, construction and performance of this Agreement shall be governed

 

12



--------------------------------------------------------------------------------

by the laws of the State of Delaware without regard to the principles of
conflict of laws thereof. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to and include any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed. The rights and
obligations of the Company and the Executive under this Agreement shall survive
the expiration of the Term.

10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12. No Limitation. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other contract or
agreement with the Company or any of its affiliated companies. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any contract or agreement with the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
conflicts of law provisions thereof.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

THE HAIN CELESTIAL GROUP, INC. By:  

 

Name:   Irwin D. Simon Title:   President & Chief Executive Officer [EXECUTIVE]

 

By:  

 

Name:  

 

14